Name: 99/513/EC: Commission Decision of 9 July 1999 amending Decision 98/361/EC establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia in Spain (notified under document number C(1999) 2038) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  fisheries;  agricultural activity
 Date Published: 1999-07-28

 Avis juridique important|31999D051399/513/EC: Commission Decision of 9 July 1999 amending Decision 98/361/EC establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia in Spain (notified under document number C(1999) 2038) (Text with EEA relevance) Official Journal L 195 , 28/07/1999 P. 0039 - 0041COMMISSION DECISIONof 9 July 1999amending Decision 98/361/EC establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia in Spain(notified under document number C(1999) 2038)(Text with EEA relevance)(1999/513/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1) as last amended by Directive 98/45/EC(2), and in particular Article 5(2) and Article 6(2) thereof,(1) Whereas Commission Decision 98/361 EC(3) establishes the list of approved zones, with regard to infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) in Spain;(2) Whereas Member States may obtain for their territory or parts thereof the status of approved zone free of certain fish diseases;(3) Whereas Spain has submitted to the Commission evidence in support of the granting for IHN and VHS the status of approved zone for certain catchment areas or parts thereof located in the regions of Aragon, Navarra and Galicia, and also provisions ensuring compliance with the rules on maintenance of approval;(4) Whereas Spain also provided evidence in support of granting for IHN and VHS the approved status for certain aquaculture farms situated in the same regions;(5) Whereas scrutiny of this information allows the status of approved zone to be granted in respect of IHN and VHS for these regions and farms;(6) Whereas the provisions of this Decision are in compliance with the opinion of the Standing Veterinary Committee.HAS ADOPTED THIS DECISION:Article 1Decision 98/361/EC is amended as follows:1. the title is replaced by the following text: "Commission Decision establishing the list of approved zones and approved fish farms, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia in Spain";2. Article 1 is replaced by the following text: "Article 11. The list of approved continental and coastal zones with regard to IHN and VHS in Spain retained in part A of the Annex.2. The list of approved farms with regard to IHN and VHS in Spain is retained in part B of the Annex."3. The Annex is replaced by the Annex to the present Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 9 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 163, 6.6.1998, p. 46.ANNEXA. LIST OF APPROVED ZONES WITH REGARD TO IHN AND VHS IN SPAINI. REGION: AUTONOMOUS PROVINCE OF ASTURIAS1. Continental zonesAll water catchment areas of Asturias, excluding the river Eo.2. Coastal zonesThe entire coast of Asturias.II. REGION: GALICIA1. Continental zonesThe water catchment areas of Galicia:- including the water catchment areas of the river Eo, the river Sil from its source in the province of LÃ ©on, the river MiÃ ±o from its source to the barrier of Frieir, and the river Limia from its source to the barrier Das Conchas,- excluding the water catchment area of the river Tamega and the affluents of the river Duero crossing Galicia.2. Coastal zonesThe coastal area in Galicia from the mouth of the river Eo (Isla Pancha) to the Cabo Silliero of the RÃ ­a de Vigo;The coastal area from Cabo Silliero to the Punta Picos (mouth of the river MiÃ ±o) is considered as a buffer zone.III. REGION: AUTONOMOUS PROVINCE OF ARAGONContinental zones- river AragÃ ³n from its source to the barrier of Caparroso in the municipality of Navarra,- river GÃ ¡llego from its source to the barrier of Ardisa,- river SotÃ ³n from its source to the barrier of Sotonera,- river Isuela from its source to the barrier of Arguis,- river FlÃ ºmen from its source to the barrier of Santa MarÃ ­a de Belsue,- river Guatizalema from its source to the barrier of Vadiello,- river Cinca from its source to the barrier of Grado,- river Esera from its source to the barrier of Barasona,- river Noguera-Ribagorzana from its source to the barrier of Santa Ana,- river Huecha from its source to the dam of Alcala de Moncayo,- river JalÃ ³n from its source to the dam of AlagÃ ³n,- river Huerva from its source to the barrier of Mezalocha,- river Aguasvivas from its source to the barrier of Moneva,- river Martin from its source to the barrier of Cueva Foradada,- river Escuriza from its source to the barrier of Escuriza,- river Guadalope from its source to the barrier of Caspe,- river MatarraÃ ±a from its source to the barrier of Aguas de Pena,- river Pena from its source to the barrier of Pena,- river Guadalaviar-Turia from its source to the barrier of the GeneralÃ ­simo in the Province of Valencia,- river Mijares from its source to the barrier of ArenÃ ³s in the Province of CastellÃ ³n.The other water courses of the Comunidad de AragÃ ³n and the river Ebro along its course in the said Communidad are considered as a buffer zone.IV. REGION: AUTONOMOUS PROVINCE OF NAVARRAContinental zones:- river Bidasoa from its source to its mouth,- river LeizarÃ ¡n from its source to the barrier of LeizarÃ ¡n (Muga),- river Arakil-Arga from its source to the barrier of Falces,- river Ega from its source to the barrier of Allo,- river Aragon from its source in the Province of Huesca (AragÃ ³n) to the barrier of Caparroso (Navarra),The other water courses of the Communidad de Navarra and the river Ebro along its course through the said Communidad are considered as a buffer zone.B. LIST OF APPROVED FARMS WITH REGARD TO IHN AND VHS IN SPAINREGION: AUTONOMOUS PROVINCE OF ARAGON- Truchas del Prado located in Alcala de Ebro, province of Zaragoza (AragÃ ³n).